DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 June 2022 has been entered.
 
Status of the Claims
Based on the current set of claims (Claims, 12 May 2022), Claims 1-20 are pending.
Based on the current set of claims (Claims, 12 May 2022), Claims 1, 6, 11, and 16 are amended, said amendments are narrowing but are not supported by the originally-filed Specification.

Response to Arguments
Applicant's arguments regarding the rejection of Claim 1, Claim 6, Claim 11, and Claim 16 have been fully considered but they are not persuasive.
Applicant, in general, argues that Li (miscited as Jeon) does not disclose “the subcarrier spacing” (Remarks, 12 May 2022, Pgs. 7-8, II. Rejections of Claims 1-2, 5-7, 10-12, 15-17, and 20).  Thus, Li cannot possibly disclose “wherein the start position of the uplink signal is identified by a time gap corresponding to the index indicated by the combination, a start position of a first symbol among symbols allocated for the uplink signal, and the subcarrier spacing”.
Examiner respectfully disagrees.
While Li does not specifically disclose, teach, or suggest the term, “subcarrier spacing”, Examiner argues that one having ordinary skill in the art prior to the effective filing date of the current application would have known that the “subcarrier spacing” is the reciprocal of the symbol length (the duration in time of the symbol).  Thus, if the symbol length is disclosed, then the subcarrier spacing is known.  In general, Examiner does not find the addition of “subcarrier spacing” in the last limitation as compelling, because the symbol length is the reciprocal of sub-carrier spacing.
Applicant further argues that the control information only indicates “a starting position on a subframe” (Remarks, 12 May 2022, Pgs. 7-8, II. Rejections of Claims 1-2, 5-7, 10-12, 15-17, and 20).
Examiner respectfully disagrees.
The jointly encoded control information of Li discloses a starting time for an uplink signal, a listen-before-talk (LBT) procedure, and a time period (prior to the starting time) in which to perform the LBT procedure (Li, ¶67).
Third, Applicant argues that “the control information” of Li “is insufficient for precisely determining a starting position of an uplink signal” because “a position of a starting symbol of an uplink signal in a subframe may vary according to scheduling” (Remarks, 12 May 2022, Pgs. 8-9, II. Rejections of Claims 1-2, 5-7, 10-12, 15-17, and 20). 
Examiner respectfully disagrees.
Li discloses that the jointly encoded control information discloses a starting time of the uplink frame (Li, ¶67 & ¶107).  Specifically, Li discloses that “1 symbol+ indicates that the starting time for sending the uplink signal is one SC-FDMA symbol after the starting time of the uplink subframe” (Li, ¶107).  Here, if the device is aware of the symbol as a duration of time, then the device is also aware of the sub-carrier spacing which is the reciprocal of the symbol length.
The non-statutory double patenting rejection is held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, 11-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20190075592 A1; hereinafter referred to as “Li”) in view of Xia et al. (US 20210399934 A1; hereinafter referred to as “Xia”).
Regarding Claim 11, Li discloses a terminal in a wireless communication system, the terminal comprising: 
a transceiver configured to transmit or receive a signal (¶153 & Fig. 9, Li discloses a terminal comprising a transmitter 2003 and a receiver 2001); and 
a controller (¶153 & Fig. 9, Li discloses the terminal comprising a processor 2002) configured to:
 receive, from a base station, downlink control information (DCI) scheduling an uplink signal (¶68 & ¶71-73 & Fig. 1 (S102), Li discloses transmitting, by a base station to a terminal, control information for transmitting an uplink signal), wherein the DCI includes a field (¶67 & Fig. 1 (S103), Li discloses control information comprises jointly encoded information) indicating a combination of a channel access type (¶67 & Fig. 1 (S103), Li discloses that the jointly encoded information indicates a listen-before-talk (LBT) type) and an index for a starting position of an uplink signal (¶67 & ¶71-73 & Fig. 1 (S103), Li discloses that the jointly encoded information further indicates a starting time when the UE sends an uplink signal to the UE where the starting time can be indicated in units of a symbol), 
perform a channel access procedure based on the channel access type indicated by the combination (¶71-73 & Fig. 1 (S103) & ¶107-110 & Table 5, Li discloses performing, by the UE to the BS, the LBT procedure based upon LBT type indicated by the jointly encoded control information), and 
transmit, to the base station, the uplink signal starting from the starting position based on the index indicated by the combination (¶71-73 & Fig. 1 (S103) & ¶107-110 & Table 5, Li discloses sending, by the UE to the BS, the uplink signal based upon the jointly encoded control information where the jointly encoded control information indicates the starting time), wherein the start position of the uplink signal is identified based on a time gap corresponding to the index indicated by the combination, a start position of a first symbol among symbols allocated for the uplink signal (¶67 & ¶71-73 & Fig. 1 (S103), Li discloses that the jointly encoded information may indicate a time gap of either 25 us, 0 us, or a symbol to indicate when an LBT procedure is to start prior to transmission of the uplink signal). 
However, Li does not explicitly disclose that the start position of the uplink signal is further based on the subcarrier spacing.
Examiner notes that it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to further require that the start position of the uplink signal is further based upon the subcarrier spacing because one having ordinary skill in the art would have known that the symbol length is the reciprocal of the subcarrier spacing.
However, Li does not disclose identify a configuration of subcarrier spacing.
Xia, a prior art reference in the same field of endeavor, teaches identify a configuration of subcarrier spacing (¶98 & Fig. 8A (805), Xia teaches determining, by a transmitting device, a subcarrier spacing for the transmission of a signal.  ¶79, Xia teaches that the subcarrier spacing is inversely proportional to the symbol length).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Li by identify a configuration of subcarrier spacing as taught by Xia because power consumption is reduced using power saving reference signals (Xia, ¶2) and providing the transmitting the device to determine the symbol length from the subcarrier spacing (Xia, ¶79).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 11.
Regarding Claim 12, Li discloses the terminal of claim 11.
Li further discloses the time gap is one of 0, 25 us, 16 us plus timing advance (TA), or 25 us plus TA (¶67 & ¶71-73 & Fig. 1 (S103), Li discloses that the jointly encoded information may indicate a time gap of either 25 us, 0 us, or a symbol to indicate when an LBT procedure is to start prior to transmission of the uplink signal).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 12.
Regarding Claim 16, Li discloses a base station in a wireless communication system, the base station comprising: 
a transceiver configured to transmit or receive a signal (¶153 & Fig. 9, Li discloses a base station comprising a transmitter 1003 and a receiver 1001); and 
a controller (¶153 & Fig. 9, Li discloses the base station comprising a processor 1002) configured to: 
transmit, to a terminal, downlink control information (DCI) scheduling an uplink signal (¶68 & Fig. 1 (S102), Li discloses transmitting, by a base station to a terminal, control information), wherein the DCI includes a field (¶67 & Fig. 1 (S103), Li discloses control information comprises jointly encoded information) indicating a combination of a channel access type (¶67 & Fig. 1 (S103), Li discloses that the jointly encoded information indicates a listen-before-talk (LBT) type) and an index for identifying a starting position of the uplink signal in a symbol (¶67 & Fig. 1 (S103), Li discloses that the jointly encoded information further indicates a starting time when the UE sends an uplink signal to the UE where the starting time can be indicated in units of a symbol), and 
receive, from the terminal, the uplink signal starting from the starting position based on a time gap corresponding to the index indicated by the combination and a start position of a first symbol among symbols allocated for the uplink signal (¶71-73 & Fig. 1 (S103) & ¶107-110 & Table 5, Li discloses sending, by the UE to the BS, the uplink signal based upon the jointly encoded control information where the jointly encoded control information indicates the starting position, a time delay for performing the LBT procedure, and the LBT procedure type).
However, Li does not explicitly disclose that the start position of the uplink signal is further based on the subcarrier spacing.
Examiner notes that it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to further require that the start position of the uplink signal is further based upon the subcarrier spacing because one having ordinary skill in the art would have known that the symbol length is the reciprocal of the subcarrier spacing.
However, Li does not disclose identify a configuration of subcarrier spacing.
Xia, a prior art reference in the same field of endeavor, teaches identify a configuration of subcarrier spacing (¶98 & Fig. 8A (805), Xia teaches determining, by a transmitting device, a subcarrier spacing for the transmission of a signal.  ¶79, Xia teaches that the subcarrier spacing is inversely proportional to the symbol length).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Li by identify a configuration of subcarrier spacing as taught by Xia because power consumption is reduced using power saving reference signals (Xia, ¶2) and providing the transmitting the device to determine the symbol length from the subcarrier spacing (Xia, ¶79).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 16.
Regarding Claim 17, Li in view of Xia discloses the base station of claim 16.
Li further discloses the time gap is one of 0, 25 us, 16 us plus timing advance (TA), or 25 us plus TA (¶67 & ¶71-73 & Fig. 1 (S103), Li discloses that the jointly encoded information may indicate a time gap of either 25 us, 0 us, or a symbol to indicate when an LBT procedure is to start prior to transmission of the uplink signal).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 17.
Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Xia in further view of Hayashi et al. (US 20190090126 A1; hereinafter referred to as “Hayashi”).
Regarding Claim 13, Li in view of Xia discloses the terminal of claim 11.
However, Li does not explicitly disclose the controller is further configured to: transmit, to the base station, information indicating a capability for at least one channel access type supported by the terminal.
Hayashi, a prior art reference in the same field of endeavor, teaches the controller is further configured to: 
transmit, to the base station, information (¶346, Hayashi teaches transmitting, by the UE to the base station, terminal capability information (UECapabilityInformation)) indicating a capability for at least one channel access type supported by the terminal (¶356 & ¶392, Hayashi teaches that the terminal capability information (UECapabilityInformation) comprises information indicating listen-before-talk categories supported by the terminal).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Li by requiring that the controller is further configured to: transmit, to the base station, information indicating a capability for at least one channel access type supported by the terminal as taught by Hayashi because control of a cell using non-allocated frequency band or a shared band is more efficient (Hayashi, ¶10).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 13.
Regarding Claim 18, Li in view of Xia discloses the base station of claim 16.
However, Li does not explicitly disclose the controller is further configured to: receive, from the terminal, information indicating a capability for at least one channel access type supported by the terminal.
Hayashi, a prior art reference in the same field of endeavor, teaches the controller is further configured to: 
receive, from the terminal, information (¶346, Hayashi teaches receiving, by the base station from the UE, terminal capability information (UECapabilityInformation)) indicating a capability for at least one channel access type supported by the terminal (¶356 & ¶392, Hayashi teaches that the terminal capability information (UECapabilityInformation) comprises information indicating listen-before-talk categories supported by the terminal).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Li by requiring that the controller is further configured to: receive, from the terminal, information indicating a capability for at least one channel access type supported by the terminal as taught by Hayashi because control of a cell using non-allocated frequency band or a shared band is more efficient (Hayashi, ¶10).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 18.
Claims 4, 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Xia in further view of Salem et al. (US 20190075581 A1; hereinafter referred to as “Salem”).
Regarding Claim 14, Li discloses the terminal of claim 11.
Li further discloses a value of the field indicates the channel access type among the plurality of channel access types (¶67 & Fig. 1 (S103), Li discloses that the jointly encoded information indicates a listen-before-talk (LBT) type).
However, Li does not explicitly disclose receiving, from the base station, information on a plurality of channel access types for the uplink signal is configured by a higher layer signaling.
Salem, a prior art reference in the same field of endeavor, teaches receiving, from the base station, information on a plurality of channel access types for the uplink signal is configured by a higher layer signaling (¶138, Salem teaches a plurality of listen-before talk configurations may be used and configured using radio resource control (RRC) signalling).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Li by receiving, from the base station, information on a plurality of channel access types for the uplink signal is configured by a higher layer signaling as taught by Salem because the mechanisms for grant-free uplink transmissions in unlicensed spectrum is improved (Salem, ¶5).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 14.
Regarding Claim 19, Li in view of Xia discloses the base station of claim 16.
Li further discloses a value of the field indicates the channel access type among the plurality of channel access types (¶67 & Fig. 1 (S103), Li discloses that the jointly encoded information indicates a listen-before-talk (LBT) type).
However, Li does not explicitly disclose transmitting, to the terminal, information on a plurality of channel access types for the uplink signal is configured via a higher layer signaling.
Salem, a prior art reference in the same field of endeavor, teaches transmitting, to the terminal, information on a plurality of channel access types for the uplink signal is configured via a higher layer signaling (¶138, Salem teaches a plurality of listen-before talk configurations may be used and configured using radio resource control (RRC) signalling).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Li by transmitting, to the terminal, information on a plurality of channel access types for the uplink signal is configured via a higher layer signaling as taught by Salem because the mechanisms for grant-free uplink transmissions in unlicensed spectrum is improved (Salem, ¶5).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 19.

Allowable Subject Matter
Claims 5, 10, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474